UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. FORM10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission file 000-49862 PROCERA NETWORKS, INC. (Exact name of registrant as specified in its charter) Nevada (State of incorporation) 33-0974674 (I.R.S. Employer Identification No.) 100C Cooper Court Los Gatos, California 95032 (Address of principal executive offices, including zip code) (408) 354-7200 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act Title of Each Class Name of Each Exchange on Which Registered Common Stock par value $0.001 per share American Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNoþ Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo þ The aggregate market value of the voting stock held by nonaffiliates of the Registrant based upon the closing price of the common stock reported on the American Stock Exchange on June 29, 2007 was approximately $140,153,532.* The number of shares of common stock outstanding as of March 17, 2008 was * Excludes 23,057,285shares of Common Stock held by directors, officers and stockholders or stockholder groups whose beneficial ownership exceeds 5% of the Registrant’s Common Stock outstanding. The number of shares owned by stockholders whose beneficial ownership exceeds 5% was determined based upon information supplied by such persons and upon Schedules 13D and 13G, if any, filed with the SEC. Exclusion of shares held by any person should not be construed to indicate that such person possesses the power, direct or indirect, to direct or cause the direction of the management or policies of the registrant, that such person is controlled by or under common control with the Registrant, or that such persons are affiliates for any other purpose. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Definitive Proxy Statement for its 2008 Annual Meeting of Shareholders, which will be filed with the Commission within 120 days of December 31, 2007, are incorporated herein by reverence into Part III of this Annual report on form 10-K. - 2 - PROCERA NETWORKS, INC. FISCAL YEAR 2007 Form10-K ANNUAL REPORT TABLE OF CONTENTS Page PARTI Item 1. Business 4 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 15 Item 2. Properties 16 Item 3. Legal Proceedings 16 Item 4. Submission of Matters to a Vote of Security Holders 16 PARTII Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 6. Selected Financial Data 18 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 31 Item 8. Financial Statements and Supplementary Data 32 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure F-32 Item 9A. Controls and Procedures F-33 Item 9B. Other Information F-35 PARTIII Item 10. Directors, Executive Officers and Corporate Governance 33 Item 11. Executive Compensation 33 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 33 Item 13. Certain Relationships and Related Transactions, and Director Independence 33 Item 14. Principal Accountant Fees and Services 33 PARTIV Item 15. Exhibits and Financial Statement Schedules 34 Signatures 35 Index to Exhibits 37 EX-10-8: LEASE EXTENSION EX 10-9: RETIREMENT AGREEMENT EX-31.1: CERTIFICATION EX-31.2: CERTIFICATION EX-32.1: CERTIFICATION EX-32.2: CERTIFICATION - 3 - PARTI In addition to historical information, this Annual Report on Form10-K contains forward-looking statements regarding our strategy, financial performance and revenue sources that involve a number of risks and uncertainties, including those discussed under the title “RISK FACTORS” in Item1A.Forward-looking statements in this report include, but are not limited to, those relating to our potential for future revenues, revenue growth and profitability; markets for our products; our ability to continue to innovate and obtain patent protection; operating expense targets; liquidity; new product development; the possibility of acquiring (and our ability to consummate any acquisition of) complementary businesses, products, services and technologies; the geographical dispersion of our sales; expected tax rates; our international expansion plans; and our development of relationships with providers of leading Internet technologies While these forward-looking statements represent our current judgment on the future direction of our business, such statements are subject to many risks and uncertainties which could cause actual results to differ materially from any future performance suggested in this Report due to a number of factors, including, without limitation our ability to produce and commercialize new product introductions, particularly our acceleration related technologies; our ability to successfully compete in an increasingly competitive market; the perceived need for our products; our ability to convince potential customers of the value of our products; the costs of competitive solutions; our reliance on third party contract manufacturers; continued capital spending by prospective customers and macro economic conditions.Readers are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this Annual Report.We undertake no obligation to publicly release any revisions to forward-looking statements to reflect events or circumstances arising after the date of this document, except as required by law.See “RISK FACTORS” appearing in Item1A.Investors may access our filings with the Securities and Exchange Commission including our annual report on Form10-K, our quarterly reports on Form10-Q, our current reports on Form8-K and amendments to such reports on our website, free of charge, at www.proceranetworks.com, but the information on our website does not constitute part of this Annual Report. Throughout this Annual Report on Form10-K, we refer to Procera Networks, Inc., a Nevada corporation, as “Procera,” and, together with its consolidated subsidiaries, as “we,” “our” and “us,” unless otherwise indicated.Any reference to “Netintact” refers to our wholly owned subsidiary, Netintact, AB., a Swedish corporation and Netintact, PTY, an Australian corporation. Item1. Business Overview Procera Networks is a leading provider of bandwidth management and control products for broadband service providers worldwide.Our products offer network administrators of service providers, governments, universities and enterprises: · Intelligent network traffic identification, control and service management solutions: · Superior accuracy in identifying applications running on their networks; · the ability to optimize the experience of the subscribers based on management of the identified traffic With rapid growth in Internet usage, we believe our proprietary PacketLogic™ products offer network administrators the leading Deep Packet Inspection (or DPI) technology providing real-time application awareness and control of network traffic with the scalability and flexibility required by today’s large networks. Our solution, PacketLogic™, is a modular, traffic and service management system comprised of five individual modules: · Surveillance · Traffic Shaping · Filtering · Flow Statistics · Web Statistics More than 400 service providers, higher-education institutions and other organizations (with over 1,100 systems installed) have chosen PacketLogic™ as their network traffic management solution, including: Service Provider: · ISPs.Austar; Mesa Networks. · Wireless Service Providers – SingTel, · Cable MSO’s – Com hem, Optus · Telcos.TeliaSonera; ; Telenor. - 4 - Institutions · Large Businesses.Panasonic; AstraZeneca; Volkswagen. · Education.University of Cambridge; Yonsei University; Cal Poly. · Government.State of Vermont; Jönköping, Sweeden;Swedish Archive Information Our objective is to become a leader in user and application aware software solutions that provide industry leading network control and monetization capabilities for service providers and institutions . Industry
